CONFESSION OF ERROR

PER CURIAM.
Based on the proper confession of error filed by the appellees, Wells Fargo Bank, N.A., and Wachovia Bank, N.A., we reverse the orders on appeal. The appellees agree that the $6,382.53 disbursed to Wells Fargo Bank, N.A., will be disgorged by Wells Fargo directly to the appellants, Kevin Hassett and Angela Hassett, and that the additional surplus funds held by the Clerk of the Circuit Court will be disbursed to the Hassetts. See § 45.031, Fla. Stat. (2011).
Reversed and remanded.